t c memo united_states tax_court henry and esther misle et al petitioners v commissioner of internal revenue respondent docket nos filed date paul j peter gary j nedved and gary l young for petitioners henry and esther misle allen daubman m shaun mcgaughey and david m dvorak for petitioners hja inc subsidiaries henry n carriger for respondent ‘cases of the following petitioners are consolidated herewith for purposes of trial briefing and opinion because they present common questions of fact and law hja inc subsidiaries docket no henry and esther misle docket no and henry misle docket no the cases are referred to as this case in this opinion memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies penalties and additions to tax with respect to petitioners’ federal_income_tax returns henry and esther misle docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number henry and esther misle docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number henry misle docket no additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar hja inc subsidiaries docket no year deficiency dollar_figure big_number big_number following concessions ’ the issues for decision are whether payments made by hja inc in connection with an option and stock purchase agreement that were applied to certain liabilities are taxable to henry and esther misle as ordinary_income and deductible by petitioner hja inc subsidiaries whether petitioner henry misle may reduce for income_tax purposes the gross amount of the option_price paid to him or for his benefit pursuant to the option and stock purchase agreement by dollar_figure whether petitioners henry and esther misle are liable for accuracy-related_penalties for tax years through and under sec_6662 a whether petitioner henry misle is liable for an addition_to_tax under sec_6651 for failure_to_file a return for tax_year and the parties have settled most of the issues raised in the notices of deficiency issued to petitioners the only other issues to be resolved are computational - whether petitioner henry misle is liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments for tax_year findings_of_fact most of the facts have been stipulated and are so found stipulations of fact nos and are incorporated into our opinion by this reference a background petitioners henry misle henry or hm and esther misle esther are husband and wife who resided in lincoln nebraska at the time the petitions at docket nos and were filed hja inc hja is a corporation which had its principal_place_of_business in lincoln nebraska at the time the petition at docket no was filed for the years at contrary to rule e which governs the form and content of briefs submitted to the tax_court petitioners henry and esther misle failed to include among other things proposed findings_of_fact in their opening brief instead petitioners henry and esther misle set forth their proposed findings_of_fact in their reply brief presenting proposed findings_of_fact for the first time ina reply brief strips opposing parties of the opportunity to make objections to those proposed findings_of_fact because petitioners henry and esther misle failed to include proposed findings_of_fact in their opening brief as required by rule 15l1 e we do not consider them by failing to follow the court’s rules petitioners have assumed the risk that we have not considered the record ina light of their own illumination monico v commissioner tcmemo_1998_10 - issue hja filed consolidated federal_income_tax returns with its subsidiaries the consolidated_group is the petitioner in docket no during all relevant periods members of the misle family operated motor_vehicle dealerships the misle dealerships and related businesses collectively the misle group the misle dealerships were located on the north and south sides of o street in lincoln nebraska until the three misle brothers-- henry abram misle abram or am and julius misle julius or jm --were the primary family members involved in the operation of the misle dealerships henry controlled and operated the dealerships on the south side of o street through a corporation misle chevrolet imports inc chevrolet and abram controlled and operated the dealerships on the north side of o street through a corporation park place pontiac-cadillac-gmc inc park place julius operated other businesses in the misle group b the reorganization before the misle group operated through various partnerships and corporations ownership of which varied from entity to entity effective date the misle group was reorganized under a unified corporate structure the reorganization a new holding_company hja and several subsidiary corporations wholly owned either directly or -- - indirectly by hja were incorporated in connection with the reorganization the subsidiary corporations owned the operating_assets used in the misle group the prereorganization partnerships and corporations either were included in the new corporate structure or were dissolved and liquidated dissolution of the misle brothers partnership the misle brothers partnership was one of the partnerships dissolved and liguidated as part of the reorganization pursuant to and in furtherance of the reorganization henry abram and julius executed a dissolution of partnership_agreement dated date in the dissolution of partnership_agreement henry agreed to assume personal liability for dollar_figure of intercompany loans owed by the misle group to chevrolet and another company in the misle group the chevrolet debt henry also agreed to hold abram and julius harmless and to indemnify them in the event they were ever required to pay any of the liabilities henry agreed to assume the reorganization documents various documents and agreements described below were entered into contemporaneously with the reorganization -according to the dissolution of partnership_agreement abram and julius collectively assumed personal liability for dollar_figure of intercompany loans owed to park place and other businesses in the misle group - jj - a commercial loan agreement firstier notes security_agreement and related guaranties firstier bank firstier chevrolet bhm corp bhm and henry and esther individually executed a commercial loan agreement dated date in accordance with the commercial loan agreement henry and esther executed a dollar_figure term note in their individual capacities payable to firstier dated date the firstier note and a security_agreement to secure the firstier note chevrolet and bhm each executed separate guaranties of the firstier note during the years at issue the firstier note was not included as a liability of hja in hja’s books_and_records chevrolet and bhm executed a separate dollar_figure term note payable to firstier dated date the companies’ term note and a dollar_figure revolving credit note payable to firstier dated date chevrolet and bhm each executed a separate security_agreement to secure the companies’ term note and the revolving credit note henry and esther each executed an bhm corp was a wholly owned subsidiary of chevrolet that owned real_estate on which chevrolet operated --- - individual guaranty of the companies’ term note and the revolving credit note ’ the companies’ term note was included as a corporate liability in hja’s books_and_records b escrow agreement contemporaneously with the commercial loan agreement chevrolet bhm firstier henry and esther executed an escrow agreement in which firstier agreed to hold the sum of dollar_figure in escrow the escrow fund and to disburse the fund in accordance with the escrow agreement the escrow fund consisted of dollar_figure borrowed by henry and esther pursuant to the firstier note and another dollar_figure the source of which was not described in the escrow agreement the escrow agreement provided that the escrow fund would be disbursed upon the execution and transfer of ‘in the ensuing years the parties to these documents executed several amendments to the commercial loan agreement extending or modifying the companies’ term note the revolving credit note and or the firstier note the notes all of the parties to the notes including henry executed each amendment except that henry did not execute a sixth amendment to commercial loan agreement dated date the sixth amendment and related documents ‘bryan misle and laurie misle henry and esther’s son and daughter-in-law also signed the escrow agreement in their individual capacities however they were not referred to in the escrow agreement other than in one clause which read whereas borrowers defined earlier in the document only as henry and esther desires sic to execute all loan documents to be entered into by himself misle chevrolet imports inc and or bryan misle both the commercial loan agreement dated date and the escrow agreement were executed on date --- - all documents in accordance with an agreement for contribution of assets dated date which was not made part of the record in this case the source of the additional dollar_figure deposited into the escrow account was henry’s son bryan misle bryan or bm bryan refinanced some personal real_estate to obtain the remaining dollar_figure needed to complete the funding of the escrow on several occasions both henry and bryan characterized the dollar_figure transfer as a loan ’ ownership of hja following the reorganization upon completion of the reorganization henry abram and julius each owned big_number shares of hja common_stock representing a one-third ownership_interest in hja cc henry’s sale of his hja stock hja’s option to acquire henry’s stock under exclusive option agreement on date hja henry abram julius and bryan entered into an exclusive option agreement eoa pursuant to which henry in consideration for the payment of dollar_figure the tn this litigation henry claimed that bryan purchased some of henry’s hja stock for dollar_figure in and offered into evidence a stock certificate in support of his claim although we admitted the stock certificate into evidence petitioners failed to prove that it was a valid stock certificate or that it represented a genuine and completed sale -- - option_price granted hja the option to purchase henry’s stock in hja for dollar_figure the option_price was to be paid as follows the sum of forty-hight thousand six hundred fifty-three and dollars dollar_figure already received by hm prior to execution of this agreement the sum of one hundred seventy-five thousand three hundred forty-six and dollar_figure at the time of the mutual execution and delivery of this agreement transfer and relinguishment by am and jm of all of their right title and interest in and to the securities currently in the possession of hm valued at approximately seventy-six thousand dollars dollar_figure pursuant to the eoa hja transferred funds and assets with an aggregate value of dollar_figure to henry for the option to purchase his stock the parties agree that dollar_figure of this amount was investment_income to henry in the tax treatment of the remaining dollar_figure is at issue in this case the boa required that henry’s hja stock be placed in escrow until the option to purchase henry’s stock was exercised and the sale closed the eoa however gave abram and julius effective_control over henry’s hja stock beginning in date ‘the parties agree that the amount actually paid was dollar_figure despite language in the eoa stating that the aggregate option_price was dollar_figure the parties also agree that the entire payment is taxable in the only issue regarding the option payment is to whom the disputed balance of dollar_figure is taxed - - the restrictive covenant on the condition that hja pay the option_price to henry as required by the eoa henry agreed to be bound by a restrictive covenant clause which provided that henry must not engage in competition directly or indirectly with hja abram julius chevrolet or park place for years commencing on date covenant_not_to_compete ’ in consideration for the covenant_not_to_compete and as an inducement for henry to enter into the boa hja agreed to compensate henry as follows hja shall pay to hm the sum of two million eight hundred fifty-two thousand dollars dollar_figure payable in one hundred twenty equal consecutive monthly installments of twenty-three thousand seven hundred sixty-six and dollars dollar_figure each such payments to compensate hm for his agreement not to compete as herein provided related agreements in order to coordinate the covenant_not_to_compete payments hja owed to henry with the payments henry owed on the firstier note and the chevrolet debt the parties to the boa entered into two additional agreements first hja henry abram and julius entered into a side letter agreement dated date the side letter agreement the side letter agreement provided for the establishment of a sweep account at national bank of commerce nbc into which the covenant_not_to_compete payment sec_2the parties have stipulated that the covenant_not_to_compete is a legal and enforceable covenant under nebraska law were to be deposited second hja nbc henry abram and julius entered into an agreement dated date the sweep account agreement which established the sweep account agreed upon in the side letter agreement the sweep account agreement required hja to deposit the covenant_not_to_compete payments dollar_figure per month for months into the sweep account it also required nbc to make specified disbursements of those deposited funds including dollar_figure per month to firstier and dollar_figure per month to chevrolet until the obligation of hm is fully paid ’ the remainder of the sweep account funds was to be paid to henry and to the appropriate federal state and city income_tax agencies to satisfy henry’s tax obligations resulting from the purchase of his stock and the covenant_not_to_compete payments the sweep account payments pursuant to the boa and the side letter agreement hja paid the option_price to henry and began to deposit the covenant_not_to_compete payments into the sweep account hja continued to ‘3henry and esther attached the side letter agreement to their federal_income_tax return the monthly payment to firstier under the sweep account agreement equaled the monthly payment required by the firstier note signed by henry and esther in their individual capacities as modified by the date term note the monthly payment to chevrolet under the sweep account agreement equaled the monthly payment henry was required to make on the chevrolet debt deposit the payments until date when a dispute arose among the parties to the sale hja’s exercise of the option to purchase henry’s stock under the eoa if hja exercised its option hja was entitled to purchase henry’s big_number shares of hja stock’ for the sum of dollar_figure payable in installments as provided in the koa mhja exercised its option to purchase henry’s stock on or about date the baird kurtz letter baird kurtz dobson baird kurtz the accounting firm for hja and related companies for years was also henry and esther’s personal accounting firm until and prepared their tax returns for the tax years up to and including by letter dated date baird kurtz wrote to henry to explain the tax consequences of payments to be made pursuant to the eoa the baird kurtz letter ' the baird kurtz letter advised among other things that for tax purposes payments received from hja for henry’s stock under the eoa would be treated as proceeds from the sale of a capital_asset and the bryan did not assert any ownership_interest in henry’s hja stock in connection with the eoa ‘the letter was written by robert k muehling partner-in- charge of baird kurtz who knew henry’s financial situation henry claims that he never received this letter although a copy of the letter was attached to henry and esther’s income_tax return - - resulting capital_gain would be recognized using the installment_sale_method of accounting and the covenant_not_to_compete payments made under the eoa at dollar_figure per month would be taxed as ordinary_income to henry in the year received the baird kurtz letter also stated with respect to the dollar_figure from bryan used to fund the escrow account that it is our understanding that you henry owe bryan dollar_figure which will be repaid in any additional_amounts transferred to him bryan would constitute gifts baird kurtz attached a schedule to its letter entitled cash_flow projections----henry misle which assumed among other things that henry’s debts to chevrolet and firstier would remain intact and would be amortized over years and that bryan would receive dollar_figure from henry in as repayment of bryan’s loan d state litigation in date disputes arose among hja henry abram and julius relating to the efoa sometime before date hja stopped making payments into the sweep account under the eoa on date henry and bryan filed a lawsuit in the district_court of lancaster county nebraska against hja abram ’ and julius alleging breach of the eoa the state litigation the defendants counterclaimed alleging misrepresentation and a breach of covenants made by henry in the during the course of the state litigation abram died and his estate was substituted as a party -- - koa the primary issues in the state litigation were whether the defendants breached the eoa by discontinuing payments into the sweep account whether the plaintiffs made misrepresentations when executing the eoa and whether henry breached the covenant_not_to_compete provision of the eoa the state litigation was tried from july through date following the trial a modified memorandum opinion and judgment modified judgment dated date was entered by the state court in which the court held among other things that the covenant_not_to_compete was valid and enforceable henry did not violate the covenant_not_to_compete and hja was obligated to complete the payment obligations under the covenant_not_to_compete the modified judgment was not appealed by any of the litigants pending resolution of the state litigation hja continued to make payments directly on the firstier note and the chevrolet debt on date the state court entered a journal entry pursuant to motions filed by the defendants hja and abram for an order nunc_pro_tunc and for partial satisfaction of judgment the journal entry provided that hja was entitled to a credit against the covenant_not_to_compete payments for certain payments made by hja on the firstier note and the chevrolet debt the journal entry stated in part it is therefore ordered and decreed as follows that defendants’ motion for partial satisfaction of judgment for payments made to first bank firstier and park place chevrolet chevrolet by defendants from and after date is granted with defendant to be given credit on the modified judgment for the sum of dollar_figure representing payments from date through date of dollar_figure to settle and resolve certain conflicts which have arisen in regards to the amount payable pursuant to the modified judgment the parties in open court have indicated their agreement to the following b the note of first bank f k a firstier bank referenced in the side letter agreement dated date to which henry misle was an accommodating party has been paid_by the defendants in full without henry misle’s knowledge or cooperation and the defendants are due a credit on the modified judgment xk kk ke c between the dates of january and date the defendants will cause to be retired the park place chevrolet note chevrolet debt referenced in the side letter agreement which will satisfy said indebtedness of henry misle completely and the defendants will be given a credit on the modified judgment be hja’s payments to or for the benefit of henry during the years in issue hja made covenant_not_to_compete payments to henry or for his benefit in the following amounts year covenant_not_to_compete payments dollar_figure big_number big_number big_number big_number big_number big_number ‘the parties stipulated the amounts that hja paid under the covenant_not_to_compete and those amounts are summarized here the amounts listed for and differ from the amounts shown on the relevant forms and in the letters of explanation the amounts shown for and were paid_by hja and deducted but respondent has not yet disallowed those deductions in hja made payments directly to firstier and chevrolet in the amount of dollar_figure hja also made a direct payment to henry in the amount of dollar_figure and credited it as a covenant_not_to_compete payment in chevrolet made an dollar_figure payment on personal insurance for henry and credited the payment as a covenant_not_to_compete payment part of the covenant_not_to_compete payments was applied to the chevrolet debt and the firstier note either through the sweep account or directly as follows year chevrolet debt firstier note total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number part of the covenant_not_to_compete payments dollar_figure in and dollar_figure in was disbursed from the sweep account for other purposes the parties agree that these amounts were ordinary_income to henry and esther and deductible by hja f tax treatment of covenant_not_to_compete payments for each taxable_year through inclusive hja issued a form_1099 and sent a letter of explanation to henry that showed the amount of covenant_not_to_compete payments made to henry or for his benefit in that year in henry and esther reported dollar_figure of the dollar_figure of the covenant_not_to_compete payments as ordinary_income ’ henry and esther did not include any other covenant_not_to_compete payments in income for any of the years at issue henry and esther claimed interest_expense deductions on their joint individual federal_income_tax returns for interest payments made on the chevrolet debt as follows year interest_deduction unknown dollar_figure '8the parties agree that henry is entitled to deduct as an itemized_deduction the trustee fee of dollar_figure paid in from the sweep account the parties have agreed that the remainder of the convenant not to compete payments which was not disbursed to henry until was ordinary_income to henry in - - henry and esther claimed interest_expense deductions on their joint individual federal_income_tax returns for payments made on the firstier note as follows year amount of deduction unknown dollar_figure dollar_figure unknown dollar_figure henry and esther did not claim interest deductions on the firstier note or the chevrolet debt after however they did continue to carry over their unused interest deductions from until at least g delinguent returns of henry and esther henry and esther filed their and form sec_1040 u s individual_income_tax_return late as part of their tax_return henry and esther filed a form_8275 disclosure statement with attachments henry and esther’s return also contained a disclosure statement but the statement was not made on form_8275 henry failed to file an individual_income_tax_return for h notices of deficiency respondent examined henry and esther’s and tax returns and prepared an individual_income_tax_return substitute for return for henry with filing_status - married filing separate for on date respondent mailed henry and esther a notice_of_deficiency for and on date respondent mailed henry and esther a notice_of_deficiency for and on date respondent also mailed henry a notice_of_deficiency for in the notices respondent determined that the covenant_not_to_compete payments were income to henry in the notice_of_deficiency for respondent also determined that henry must report as income the remaining dollar_figure of the option_price transferred by henry to bryan respondent also examined hja’s and tax years after examining hja’s return respondent proposed increasing hja’s taxable_income but the adjustment did not result in a deficiency because hja had net operating losses that absorbed the additional income for that reason respondent did not determine an income_tax deficiency for with respect to hja on date respondent issued a notice_of_deficiency to hja for tax years and in which he disallowed hja’s deductions for the covenant_not_to_compete payments in so doing respondent has taken inconsistent positions with respect to henry and esther on the one hand and hja on the other in order to avoid the possibility of a whipsaw - - opinion ti whether payments made by hja in connection with an option and stock purchase agreement which were applied to the firstier note and the chevrolet debt are taxable to henry and esther as ordinary_income and deductible by hja inc subsidiaries a the parties’ arguments henry and esther contend in effect that any payments made by hja on the firstier note and the chevrolet debt either directly or through the sweep account did not result in taxable_income to them because the payments did not qualify as covenant_not_to_compete payments nor did the payments relieve them of any primary liability under the firstier note and the chevrolet debt rather henry and esther contend that the payments were made by hja to pay down hja’s own liabilities as to which henry and or esther were only accommodation parties hja disagrees claiming that henry and esther were primary obligors as to the firstier note and that henry was the primary obligor as to the chevrolet debt thus payments made to firstier and chevrolet by hja from through are ordinary_income to henry and esther and deductible by hja respondent did not present an argument as to this issue and makes no assumptions as to henry and esther’s status in relation to the loans respondent concedes that if we hold that henry and esther are the primary obligors on the firstier note and the chevrolet debt then hja is entitled to a full deduction for the payments that were applied to those liabilities and henry and esther must include the payments as ordinary_income on their tax returns alternatively respondent concedes that if henry and esther are determined to be accommodation parties on continued - - with respect to the firstier note henry and esther contend that payments made by hja are not includable in their taxable_income because a nebraska state court already has held that henry was merely an accommodation party on the firstier note and therefore the doctrine_of collateral_estoppel requires that this court find he was not a primary obligor with respect to that debt and even if the doctrine_of collateral_estoppel does not apply henry was not the primary obligor on the firstier loan and therefore he was not required to recognize income when the loan was repaid with respect to the chevrolet debt henry and esther argue that henry was not the primary obligor because the chevrolet debt consisted of intercompany debts owed to chevrolet by other companies in the misle group when hja the successor parent_corporation in the reorganization paid off the chevrolet debt it was paying off its own debt not henry’s debt and since henry was not the primary obligor on the chevrolet debt hja’s repayment of that debt did not relieve henry of any personal liability henry also argues that he did not receive continued the firstier note and the chevrolet debt then hja is entitled to a deduction only for the total amount of the covenant_not_to_compete payments less the payments on the firstier note and the chevrolet debt with adjustments in related interest_income and interest_expense and henry and esther must report a corresponding amount as ordinary_income on their tax returns -- - any of the intercompany loan money personally rather the money was borrowed to finance ongoing corporate operations b collateral_estoppel argument henry and esther base their collateral_estoppel argument solely on language in the state court journal entry which stated in part to settle and resolve certain conflicts which have arisen in regards to the amount payable pursuant to the modified judgment the parties in open court have indicated their agreement to the following bo the note of first bank f k a firstier bank referenced in the side letter agreement dated date to which henry misle was an accommodating party has been paid_by the defendants in full emphasis added hja responds that collateral_estoppel cannot be applied against it because the issue of whether henry was an accommodation party was never litigated in the state litigation and a final and binding judgment was not entered on the merits with respect to that issue the doctrine_of collateral_estoppel applies to federal_income_tax cases see 345_us_502 333_us_591 under collateral_estoppel once an issue is actually and necessarily determined by a court of competent - - jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 in cases raising an issue concerning the preclusive effect of prior state court litigation on subsequent federal litigation the application of preclusion doctrines such as res_judicata sometimes referred to as claim preclusion and collateral_estoppel sometimes referred to as issue preclusion is required by the full faith and credit act u s c sec which provides in pertinent part that judicial proceedings of any court of any such state shall have the same full faith and credit in every court within the united_states and its territories and possessions as they have by law or usage in the courts of such state see 465_us_75 see also 449_us_90 congress has specifically required all federal courts to give preclusive effect to state-court judgments whenever the courts of the state from which the judgments emerged would do so in this case the state litigation occurred in nebraska we must apply nebraska law in determining whether the state litigation must be given preclusive effect in this case see migra v warren city school dist bd of educ supra pincite - - under nebraska law there are four requirements for the doctrine_of collateral_estoppel to apply the identical issue must have been decided in a prior action a final judgment must have been rendered on the merits the party against whom the rule is applied must have been a party or in privity with a party to the prior action and there must have been an opportunity to litigate the issue fully and fairly in the prior action see stewart v hechtman n w 2d neb cunningham v prime mover inc n w 2d neb with respect to the third requirement there is no dispute that hja was a party to the state litigation see cunningham v prime mover inc supra pincite as to status of parties only requirement is that party against whom rule is being applied was party or in privity with party to prior action there is considerable disagreement however regarding the remaining requirements in order for collateral_estoppel to apply under nebraska law the identical issue must have been litigated in the prior action an issue 1s considered identical in the absence of a significant factual change see stewart v hechtman supra pincite henry’s liability under the firstier note was not an issue in the state litigation the only issues raised in that litigation related to the enforceability breach and validity of -- p7 - the eoa and the covenant_not_to_compete clause therein indeed in its modified judgment the state court did not even address whether henry was an accommodation party as to the firstier note--the only reference to henry’s status as an accommodation party was in the postjudgment journal entry in this case the issue we must decide is whether henry and esther are the primary obligors on the firstier note the issues are not identical thus the first requirement is not met the remaining two requirements for collateral_estoppel to apply also are not met in this case in united_states v international bldg co supra pincite the supreme court held that a judgment entered with the consent of the parties may involve a determination of questions of fact and law by the court but unless a showing is made that that was the case the judgment has no greater dignity so far as collateral_estoppel is concerned than any judgment entered only as a compromise of the parties in this case the state court did not enter a judgment regarding whether henry and esther were primary obligors or accommodation parties with respect to the firstier note rather it simply made a journal entry that referred to henry as an accommodating party in connection with a settlement of certain conflicts which have arisen in regards to the amount payable pursuant to the modified judgment henry and esther made no showing whatsoever as to the nature of the journal entry or that it embodied determinations of fact and law by the state court - - moreover on the record before us we cannot conclude that hja litigated or had a full and fair opportunity to litigate the issue of whether henry and esther were accommodation parties rather than primary obligors on the firstier note we hold that the doctrine_of collateral_estoppel does not preclude hja from litigating the issue of whether henry was an accommodation party on the firstier note c accommodation party status under nebraska law before nebraska law defined accommodation party as one who signs the instrument in any capacity for the purpose of lending his name to another party to it neb rev stat u c c sec reissue in neb rev stat u c c sec was revised and renumbered as neb rev stat u c c sec reissue neb rev stat u c c sec a defines instruments signed for accommodation as follows if an instrument is issued for value given for the benefit of a party to the instrument accommodated party and another party to the instrument accommodation party signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument the instrument is signed by the accommodation party for accommodation emphasis added the term instrument means a negotiable instrument see neb rev stat u c c sec b reissue the intent of the parties determines whether a party is an accommodation party or the principal obligor of an instrument - see ashland state bank v elkhorn racquetball inc n w 2d neb marvin e jewell co v thomas n w 2d neb a party claiming accommodation party status under nebraska law bears the burden of proving its right to that status see rule a marvin e jewell co v thomas supra pincite firstier note neb rev stat u c c section a and its predecessor require that both the accommodated party and the accommodation party be parties to the instrument we are aware of no cases that have held otherwise the court_of_appeals for the bighth circuit to which an appeal in this case would lie has addressed specifically the elements necessary to qualify as an accommodation party under former neb rev stat section see 558_f2d_1303 8th cir in pioneer ins co suit was instituted by pioneer insurance co pioneer against harry gelt to recover on a promissory note at the request of a personal friend roger sack gelt agreed to act as the ostensible buyer of an investment corporation so that sack could avoid having to obtain the securities and exchange commission’s approval of the purchase sack assured gelt that gelt would be held harmless in connection with the overall transaction and that he would not be exposed to any financial -- - risk gelt executed certain promissory notes at closing which were renewed later sack was not a party to the notes the holder of the notes subseguently sued gelt to recover the unpaid balance gelt contended he was an accommodation maker of the notes and for that reason was not liable to pioneer on the renewal note the court_of_appeals for the highth circuit found that both the original note and the renewal note were executed by gelt as maker and the respective payees there were no other parties to the instruments the court held that gelt was not an accommodation party under nebraska law because he did not ‘lend his name’ to any other parties to the instrument id pincite the court noted that while there is no doubt that gelt executed the instruments as an accommodation to sack that did not make him an ‘accommodation party’ within the meaning of neb rev stat u c c sec and id in this case henry and esther were the only obligors under the firstier note and the first five extensions or modifications of that note this fact is consistent with other evidence in the record that overwhelmingly establishes the parties intended for henry and esther to be the primary obligors on the firstier note see ashland state bank v elkhorn racquetball inc supra pincite marvin ef jewell co v thomas supra pincite --- - accordingly we hold that henry and esther were the primary obligors on the firstier note and that the payments made by hja on the firstier note were taxable as ordinary_income to henry and esther in the years determined by respondent and were deductible by hja chevrolet debt whether henry was an accommodation party with respect to the chevrolet debt depends in the first instance on whether the dissolution of partnership_agreement qualifies as a negotiable instrument under nebraska law see neb rev stat u c c sec b which defines the term instrument used in neb rev stat u c c sec a to mean negotiable instrument neb rev stat u c c section a provides that an instrument is negotiable if the following requirements are met the promise or order must be unconditional the amount of money must be a fixed amount of money with or without interest or other charges described in the promise or order the promise or order must be payable to bearer or to order the promise or order must be payable on demand or at a definite time and the promise or order must not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money with exceptions that do not apply in this case - - the pertinent provision of the dissolution of partnership_agreement stated henry hereby agrees to take in full satisfaction of his partnership_interest in misle brothers partnership the assets listed under his name on exhibit a and to assume the liabilities listed on such schedule which total dollar_figure it is understood that the dollar_figure of liability listed as inter-company loans are payable to misle chevrolet company in the amount of dollar_figure and to novo imports inc in the amount of dollar_figure henry further agrees to hold harmless abram and julius and to indemnify them in the event they shall ever be required to pay any of the liabilities he has agreed hereunder to assume this provision fails to satisfy the requirements for a negotiable instrument since it did not create a debt payable to bearer or order and the amounts henry assumed were not payable on demand or at a definite time the dissolution of partnership_agreement is exactly what it purported to be and nothing more it was an agreement to dissolve the misle brothers partnership wherein henry agreed to assume outstanding intercompany liabilities it was not an unconditional promise or order to pay a fixed sum of money see ford motor credit co v all ways inc n w 2d neb therefore the dissolution of partnership_agreement does not meet the requirements of a negotiable instrument under neb rev stat u c c section since the liability that henry assumed for the chevrolet debt did not arise from a negotiable instrument under nebraska law henry was not an accommodation party with respect to the chevrolet debt we hold that henry was the primary obligor on - - the chevrolet debt and that the payments made by hja on the chevrolet debt were taxable as ordinary_income to henry in the years determined by respondent and were deductible by hja d alternative arguments relying upon 50_tc_803 henry and esther argue that whether a person is a primary obligor or an accommodation party depends on whether the person because of the loan receives a nontaxable increase in assets at the time of the distribution of the loan proceeds henry and esther also cite payne v commissioner tcmemo_1998_227 revd on other grounds 224_f3d_415 5th cir and whitmer v commissioner tcmemo_1996_83 in support of their argument that the repayment of debt that one--as a guarantor or other contingent_liability debtor---did not receive the actual benefit of is not taxable_income to the non-benefitting contingent_liability debtor henry and esther’s argument based on these cases is misplaced our decisions in landreth v commissioner supra payne v commissioner supra and whitmer v commissioner supra are distinguishable in landreth payne and whitmer the taxpayers were guarantors not primary obligors because the taxpayer in each case was a guarantor we held that the taxpayer did not receive discharge_of_indebtedness income when the liabilities he had guaranteed were discharged - -- since henry and esther were not guarantors of the loans at issue in this case their reliance on landreth payne and whitmer does not help them tl whether henry may reduce the gross amount of the option_price paid to him or for his benefit pursuant to the option and stock purchase agreement by dollar_figure the amount allegedly owed and paid to bryan the clear language of the eoa indicates that in consideration of the grant of the option by hm to hja hja shall pay to hm the sum of dollar_figure indeed there is no dispute that henry received dollar_figure in for the option the only dispute is whether henry may exclude from his taxable_income dollar_figure of the dollar_figure option payment henry and esther claim in this case that the remaining dollar_figure of the option payment was owed to bryan for hja stock that bryan acquired in from henry respondent disagrees claiming that the full amount of the option_price must be reported by henry as investment_income on his federal_income_tax return we agree with respondent the record overwhelmingly supports respondent’s position that henry received the dollar_figure as part of the consideration paid_by hja for the option to purchase henry’s stock under the foa and that the subsequent payment by henry to bryan of a portion of that consideration was a loan repayment to bryan when the eoa giving hja an exclusive option to purchase all of henry’s big_number shares of hja’ss stock was executed bryan a party -- - to the eoa did not assert any ownership_interest in hja bryan testified that at the time the eoa was executed both he and henry took the position that bryan did not own any hja stock by their signatures on the eoa henry and bryan specifically warranted that henry was the sole owner of big_number shares of hja stock there was no statement anywhere in the eoa that bryan owned any interest in hja or that bryan was entitled to receive any part of the option payment to the extent that bryan had any interest in the misle group those interests were addressed specifically in the eoa for example the eoa contained provisions with respect to bryan’s ownership_interest in bhm the allocation of fringe_benefits to bryan in consideration for his compliance with the terms of the eoa and the return of funds in a company bank account belonging to bryan lastly sheryl matthes the controller of hja since testified there were no entries in hja’s books indicating bryan ever owned stock in hja the only entries relative to hja’s stock ownership were the three original entries indicating that henry abram and julius owned big_number shares of hja stock each accordingly we sustain respondent’s determination iii whether henry and esther are liable for accuracy-related_penalties for tax years through and under sec_6662 a respondent determined that henry and esther are liable for accuracy-related_penalties under sec_6662 and b for - - substantial_understatement for each of the years through and alternatively with respect to the years through respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b for negligence sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment of income_tax attributable to any substantial_understatement of tax a substantial_understatement occurs when the amount of the understatement exceeds the greater of percent of the amount of tax required to be shown on the return or dollar_figure dollar_figure for corporations see sec_6662 the amount of an understatement on which the penalty is imposed will be reduced by the portion of the understatement that is attributable to the tax treatment of an item that was supported by substantial_authority or for which the relevant facts were adequately disclosed in the return or in a statement attached to the return see sec_6662 b additionally no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion see sec_6664 1for and later years adequate_disclosure must be coupled with a reasonable basis for the tax treatment see sec_6662 d b -- - substantial_authority exists when the weight of authority supporting the treatment of an item is substantial as compared to the weight of authority for the contrary treatment see sec_1_6662-4 d income_tax regs in determining whether there is substantial_authority all authorities relevant to the tax treatment of an item including those authorities pointing to a contrary result are taken into account see id for this purpose authorities include statutory and regulatory provisions legislative_history administrative interpretations by the commissioner and court decisions but not conclusions reached in treatises or legal periodicals see 108_tc_524 sec_1_6662-4 income_tax regs adequate_disclosure for purposes of sec_6662 is made in one of two ways a disclosure is adequate either if the disclosure is made on a properly completed form attached to the taxpayer’s return see sec_1_6662-4 income_tax regs or if the disclosure is permitted by annual revenue_procedure to be made on the tax_return itself and is made in accordance with the applicable forms and instructions see sec_1_6662-4 income_tax regs if the annual revenue_procedure does not permit the disclosure of an item on the face of the return disclosure is adequate only if the disclosure is made on a properly completed form_8275 disclosure statement or form 8275-r regulation disclosure statement attached to the taxpayer’s - 3g -- return for the year the disclosure applies see id disclosure of a recurring item must be made for each year in which the item is taken into account see id in the notices of deficiency for through and respondent proposed several adjustments with respect to henry and esther’s tax returns most of those adjustments were settled before trial or are computational as to those items settled in favor of respondent henry and esther made no showing at trial and did not argue on brief that their tax treatment of those items was supported by substantial_authority or by adequate_disclosure as defined by sec_1_6662-4 and income_tax regs henry and esther’s only argument in support of their position that they should not be liable for the penalties was contained in their reply brief and was limited to the covenant_not_to_compete payments that were applied to the firstier note and the chevrolet debt consequently we hold that henry and esther have failed to prove that the sec_6662 penalty should not apply with respect to the settled and computational issues see rule b with respect to the covenant_not_to_compete payments although henry and esther failed to address the sec_6662 penalties in their opening brief they did argue in their reply brief that the accuracy-related_penalty should not be imposed with respect to the hja payments applied to the firstier note and -- -- the chevrolet debt because they had substantial_authority for their position and that they were entitled to relief under sec_6664 respondent anticipated these arguments in his opening and reply briefs although we could treat henry and esther’s failure to address the accuracy-related_penalties in their opening brief as a concession or abandonment of the issue we decline to do so under these circumstances see rule e lencke v commissioner tcmemo_1997_284 instead we shall consider the arguments made by henry and esther with respect to the disputed payments henry and esther argue that their reporting position regarding the firstier and chevrolet payments was made on a bona_fide factual belief that they were not the primary obligors of the firstier note or the chevrolet debt and therefore were not obligated to report as their income the payments made by hja on the two liabilities henry and esther also argue that respondent has not directed the court’s attention to any rule regulation or case law that required henry and esther to declare the payments as income they assert that there is significant case law in support of their reporting position therefore they had a reasonable basis for their view and they should not be liable for the accuracy-related_penalties henry and esther did not have substantial_authority for their positions see sec_6662 b although they rely -- - on 50_tc_803 payne v commissioner tcmemo_1998_227 and whitmer v commissioner tcmemo_1996_83 as substantial_authority for their reporting position their position is not supported by any well-reasoned construction of the relevant authorities the cases cited on brief are readily distinguishable and to the extent they are pertinent actually undermine henry and esther’s argument see 46_f3d_760 8th cir affg tcmemo_1993_197 91_tc_686 affd 893_f2d_656 4th cir we have rejected the factual basis of henry and esther’s claim that they were accommodation parties and thus the authority they cite holding that a guarantor does not realize income when the underlying debt is paid is not substantial_authority for purposes of sec_6662 the only other argument made by henry and esther in support of their position that they should be relieved of any penalty under sec_6662 is that they had reasonable_cause for their reporting position and that they acted in good_faith see sec_6664 the determination of whether a taxpayer acted with although henry and esther made disclosures that they had omitted the payments from their and returns they have not asserted or argued that the disclosures were adequate disclosures see 101_tc_225 affd 64_f3d_1406 9th cir sec_1 b income_tax regs even after respondent anticipating an adequate continued - al --- reasonable_cause and in good_faith is made case by case taking into account all pertinent facts and circumstances see compag computer corp subs v 113_tc_214 sec_1_6664-4 income_tax regs in this case there is ample evidence that henry and esther knew or had reason to know that the payments made by hja on the firstier note and the chevrolet debt generated taxable_income to them as determined in this opinion including the baird kurtz letter explaining the consequences of the eoa forms and letters of explanation issued by hja showing the amount of covenant_not_to_compete payments made to henry each year the fact that henry and esther reported as income some of the covenant_not_to_compete payments made in the establishment and operation of the sweep account which coordinated the covenant payments with payments on the firstier note and the chevrolet debt and henry’s conflicting positions with regard to his liability for the firstier note and the chevrolet debt taken in the state continued disclosure claim argued in his opening brief that henry and esther’s disclosures on their and returns were not adequate henry and esther still did not argue that they made an adequate_disclosure for those years since henry and esther did not raise adequate_disclosure as a defense to the substantial_understatement prong of the accuracy-related_penalty at any point during the trial or briefing of this case the issue of whether the and disclosures were adequate is not before us - litigation and in this case this evidence supports a conclusion that henry and esther’s position regarding the disputed payments was not asserted in good_faith as required by sec_6664 we hold that henry and esther are liable for the accuracy- related penalty in each of the years through and in light of our holding we do not address respondent’s alternative position regarding sec_6662 iv whether henry is liable for an addition_to_tax under sec_665l1 a for failure_to_file a return for tax_year sec_6651 imposes an addition_to_tax for failure_to_file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference see united_states v boyle supra pincite 2in the state trial henry admitted that he had a personal debt to both firstier and chevrolet and that part of the covenant_not_to_compete payments deposited into the sweep account was going to firstier and chevrolet to pay his personal debts -- - henry bears the burden of proving that respondent erred in determining the addition_to_tax applies see rule a henry concedes that to date he has failed to file any individual_income_tax_return henry argues however that during henry and esther sold a significant number of shares in various companies that had been purchased between and at the time of the sale henry and esther did not know their original_basis in the stock and therefore did not have necessary information upon which to file an accurate return to reflect their capital_gains_tax liability henry contends that with the help of their tax preparer mr goeglein he made a diligent attempt to locate the additional necessary information by contacting various financial institutions and research firms but the information regarding the stock was difficult to obtain according to henry mr goeglein had ongoing dialogue with commissioner’s revenue_agent glenn hofer who insisted that henry misle and mr goeglein obtain an accurate basis for the stock when filing their return henry essentially contends that the sec_6651 addition_to_tax should not be assessed because he was acting in good_faith to comply with the request of respondent’s agent and because finding accurate information necessary to complete a timely return was too difficult as a general matter the unavailability of information is not reasonable_cause for failing to file a timely return see - 92_tc_899 hlectric neon inc v commissioner 56_tc_1324 affd without published opinion 496_f2d_876 5th cir cook v commissioner tcmemo_1999_50 barber v commissioner tcmemo_1997_206 unless a taxpayer applies for and obtains a timely extension of time to file a taxpayer is expected to file a timely return based on the best information available and then file an amended_return if necessary see 79_tc_298 cook v commissioner supra barber v commissioner supra henry has not proved that his failure_to_file a federal_income_tax return was due to reasonable_cause and not to willful neglect see rule a 290_us_111 we hold that henry is liable for the addition_to_tax under sec_6651 for v whether henry is liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments for tax_year sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual the addition_to_tax under sec_6654 is mandatory in the absence of statutory exceptions see sec_6654 e 91_tc_874 75_tc_1 respondent determined that henry is liable for the addition_to_tax under sec_6654 for henry and esther’s only - - argument for relief from liability under sec_6654 is that they had reasonable_cause for their failure to make estimated_tax payments under sec_6654 with limited exceptions this section has no provision relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant 33_tc_1071 see also grosshandler v commissioner supra pincite in addition henry has offered no evidence that any of the statutory exceptions under sec_6654 apply accordingly respondent’s determination is sustained vi conclusion we have carefully considered the remaining arguments of petitioners for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing and concessions by the parties decisions will be entered under rule sec_6654 b provides for an exception for newly retired or disabled individuals where the taxpayer either is retired after having attained the age of or became disabled in the taxable_year or the preceding_taxable_year in which the estimated payments were required to be made and can demonstrate that any underpayment was due to reasonable_cause and not to willful neglect sec_6654 b does not apply in this case
